DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2022 has been entered.
 
Response to Amendment
The amendment filed 03 March 2022 has been entered. 
Claims 1 and 9-29 remain pending in the application, wherein claims 1, 27, and 29 have been amended and claims 10-11 are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9, 12-19, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Munce (US PGPub. No. 2013/0118309, previously cited) in view of Li (US PGPub. No. 2015/0368758, previously cited).
Claim 1: Munce teaches a lead-free dezincification resistant brass alloy (i.e. a copper alloy) (paragraph 0002), where lead free brass is considered to be less than 0.25% lead (paragraph 0003).  The brass has about 36-45% by weight zinc (paragraph 0012), copper, 0.15-0.35% tin, trace contaminants of iron, aluminum, manganese (i.e. a trace contaminant other than Cu, Al, Pb, Fe, Sn, B, As, and Zn), etc. (paragraph 0013), and 0.10-0.20% phosphorus (paragraph 0014).  The specified ranges for zinc and tin overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The content of copper is not positively recited, but it would have been obvious to one of ordinary skill in the art before the effective filing date to consider the balance to be copper (i.e. less than about 54.45-63.75% calculated using the positively recited ranges for Zn, P, and Sn).  This range is close to the claimed range for copper and, being the balance of the alloy, would be affected by the addition of other elements to obtain desired properties.  Munce teaches the addition of phosphorus and tin to improve dezincification resistance (paragraph 0018) but is silent regarding boron and arsenic.
In a related field of endeavor, Li teaches a brass alloy (i.e. a copper alloy) with dezincification resistance (paragraph 0008).  Li teaches that the content of lead is reduced to 0.24% or less (paragraph 0011).  Li teaches that 0.55-0.7 wt% aluminum is added to increase corrosion resistance and dezincification resistance, increase cutting performance, and improve strength and hardness (paragraph 0011).  The alloy may further include one or more of 0-0.2 wt% tin, 0.09-0.12% arsenic, etc. to increase strength, cutting performance, and dezincification resistance and to improve corrosion resistance (paragraph 0012).  The alloy may additionally include one or more of 0.0005-0.0009% boron, 0.05-0.15% iron, etc. because boron can increase corrosion resistance and prevent dezincification and iron can enhance toughness of the brass alloy, which also contains copper and zinc (paragraph 0013).  The ranges for aluminum, lead, iron, tin, and arsenic each overlap the claimed ranges and the range for boron is close,  See MPEP § 2144.05.  The alloy may also have 0-0.01% impurities (i.e. one or more contaminants, and since the total amount overlaps the claimed range, the amount for an individual contaminant also overlaps the claimed range; it also would have been obvious to one of ordinary skill in the art that the one or more contaminants is an element other than the previously mentioned elements of Cu, Al, Pb, Fe, Sn, B, As, and Zn, and because of being “unavoidable” would be present as claimed) (paragraph 0016).
As Munce and Li both teach dezincification resistance of brass alloy, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the brass alloy of Munce (i.e. containing about 36-45% zinc) to include aluminum, iron, tin, boron, and arsenic in the amounts taught by Li as these are considered to be known additives for improving corrosion resistance and dezincification resistance in brass alloys, and one would have had a reasonable expectation of success.  Furthermore, it would have been obvious to one of ordinary skill in the art for the alloy to have 0-0.01% impurities as taught by Li and where Mn may be one of the impurities as taught by Munce as these are considered conventionally known features known to afford a brass alloy (i.e. a copper alloy), and one would have had a reasonable expectation of success.
Claim 9: Li teaches that harmful bacteria can’t survive on the surface of copper and brass (paragraph 0005), and Munce teaches the use of lead-free dezincification resistant brass alloy in water supply elements (paragraph 0002) (i.e. a sanitary fitting).
Claim 12: Munce teaches where the brass component has trace contaminants of manganese etc. (paragraph 0013).  Munce teaches that manganese is present as a trace but does not state a numeric amount.  However, Li teaches where the low-lead brass alloy has 0-0.01 wt% impurities (i.e. contaminants) (paragraph 0016) and does not teach Mn as a deliberately added component.  It would have been obvious to one of ordinary skill in the art before the effective filing date to consider where the brass alloy has Mn as a contaminant based on the teachings of Munce and for the amount of contaminant to be desirably 0-0.01% based on the teachings of Li.
Claim 13: Li teaches that the alloy has 0.55-0.7% aluminum (paragraph 0011), which overlaps the claimed range.  See MPEP § 2144.05.  The alloy also includes ≤0.24% lead (paragraph 0011), 0.05-0.15% iron (paragraph 0013), 0-0.2% tin (paragraph 0012), etc.
Claim 14: Li teaches that the alloy has 0.55-0.7% aluminum (paragraph 0011) and 0.05-0.15% iron (paragraph 0013), and these ranges overlap the claimed ranges.  See MPEP § 2144.05.  The alloy also includes ≤0.24% lead (paragraph 0011), 0-0.2% tin (paragraph 0012), 0.0005-0.0009% boron (paragraph 0013), and 0.09-0.12% arsenic (paragraph 0012), etc.
Claim 15: Li teaches that the alloy has 0.55-0.7% aluminum (paragraph 0011), ≤0.24% lead (paragraph 0011), 0.05-0.15% iron (paragraph 0013), and 0-0.2% tin (paragraph 0012), etc., and these ranges overlap the claimed ranges.  See MPEP § 2144.05.
Claim 16: Li teaches that the alloy has 0.55-0.7% aluminum (paragraph 0011), 0.05-0.15% iron (paragraph 0013), and 0-0.2% tin (paragraph 0012), and 0.0005-0.0009% boron (paragraph 0013), etc., and these ranges overlap the claimed ranges or is very close (such as the amount of boron).  See MPEP § 2144.05.
Claim 17: Li teaches that the alloy may further include 0-0.02% antimony to increase the strength of the alloy (paragraph 0012), which overlaps the claimed range.  See MPEP § 2144.05.
Claims 18-19: Li teaches that the alloy includes ≤0.24% lead (paragraph 0011), which overlaps the claimed ranges.  See MPEP § 2144.05.
Claim 22: Li teaches that the alloy includes 0.09-0.12% arsenic (paragraph 0012), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 24: Li teaches that the alloy includes 0.55-0.7% aluminum (paragraph 0011), ≤0.24% lead (paragraph 0011), 0.05-0.15% iron (paragraph 0013), 0-0.2% tin (paragraph 0012), 0.0005-0.0009% boron (paragraph 0013), and 0.09-0.12% arsenic (paragraph 0012), etc.  The sum of these elements is about 0.6905-1.4109%, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 25: Li teaches that the alloy includes 0.55-0.7% aluminum (paragraph 0011), ≤0.24% lead (paragraph 0011), 0.05-0.15% iron (paragraph 0013), 0-0.2% tin (paragraph 0012), 0.0005-0.0009% boron (paragraph 0013), and 0.09-0.12% arsenic (paragraph 0012), 0-0.01% magnesium (paragraph 0012), 0-0.15% nickel (paragraph 0013), 0-0.005% zirconium (paragraph 0013), and 0-0.01% impurities (paragraph 0016).  No other elements are positively recited.  Based on the above ranges, aluminum is the largest mass fraction after copper and zinc.

Claims 1, 12-19, 22-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US PGPub. No. 2014/0346413, previously cited) in view of Li (US PGPub. No. 2015/0368758, previously cited).
Claims 1 and 27: Inoue teaches a copper alloy powder having a chemical composition of 1-50 wt% of at least one of nickel and zinc (e.g. 1-50% Zn) and the balance being copper and unavoidable impurities (i.e. about 50-99% Cu) (paragraph 0018).  These ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The copper alloy powder has a particle diameter (i.e. a particle size) of 0.1-15 µm (paragraph 0019) and is produced by an atomizing method for producing a fine powder (paragraph 0022).  However, Inoue does not teach the claimed boron or other elements.
In a related field of endeavor, Li teaches a brass alloy (i.e. a copper alloy) with dezincification resistance (paragraph 0008).  Li teaches that the content of lead is reduced to 0.24% or less (paragraph 0011).  Li teaches that 0.55-0.7 wt% aluminum is added to increase corrosion resistance and dezincification resistance, increase cutting performance, and improve strength and hardness (paragraph 0011).  The alloy may further include one or more of 0-0.2 wt% tin, 0.09-0.12% arsenic, etc. to increase strength, cutting performance, and dezincification resistance and to improve corrosion resistance (paragraph 0012).  The alloy may additionally include one or more of 0.0005-0.0009% boron, 0.05-0.15% iron, etc. because boron can increase corrosion resistance and prevent dezincification and iron can enhance toughness of the brass alloy (paragraph 0013).  The ranges for aluminum, lead, iron, tin, and arsenic each overlap the claimed ranges and the range for boron is close.  See MPEP § 2144.05.  The alloy may also have 0-0.01% impurities (i.e. one or more contaminants, and since the total amount overlaps the claimed range, the amount for an individual contaminant also overlaps the claimed range; it also would have been obvious to one of ordinary skill in the art that the one or more contaminants is an element other than the previously mentioned elements of Cu, Al, Pb, Fe, Sn, B, As, and Zn, and because of being “unavoidable” would be present as claimed) (paragraph 0016).
As Inoue and Li both teach a brass alloy, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the brass alloy of Inoue (i.e. containing about 1-50% zinc and the balance Cu) to include aluminum, lead, iron, tin, boron, and arsenic in the amounts taught by Li as these are considered to be known additives for improving corrosion resistance and dezincification resistance in brass alloys, and one would have had a reasonable expectation of success.  It also would have been obvious to one of ordinary skill in the art that the one or more contaminants is an element other than the previously mentioned elements of Cu, Al, Pb, Fe, Sn, B, As, and Zn.  Regarding the limitation “consisting of” as recited in instant claim 27, Li teaches other additives, such as 0-0.02 wt% Sb, 0-0.01% Mg, 0-0.15% Ni, and 0-0.005% Zr (paragraphs 0010-0016), but the amounts of each of these additives include 0% and so it would have been obvious to exclude these elements.
Claims 12, 28, and 29: Li teaches where the alloy may comprise one or more elements selected from 0-0.02% Sb, 0-0.01% Mg, etc. (paragraph 0012).  As the amounts of these elements overlap the amount of an individual contaminant, as recited in instant claim 1, an alloy having 0-0.02% Sb and/or 0-0.01% Mg added to it is not patentably distinct from an alloy in which the same amounts of these elements are present as impurities because the resulting alloy would be substantially identical in either case and being added or residual pertains to the process of making the alloy, absent an objective showing.  See MPEP §§ 2144.04(VII).  
It is noted that all the limitations of claim 29 are included in claims 27-28 and have been outlined above. 
Claim 13: Li teaches that the alloy has 0.55-0.7% aluminum (paragraph 0011), which overlaps the claimed range.  See MPEP § 2144.05.  The alloy also includes ≤0.24% lead (paragraph 0011), 0.05-0.15% iron (paragraph 0013), 0-0.2% tin (paragraph 0012), etc.
Claim 14: Li teaches that the alloy has 0.55-0.7% aluminum (paragraph 0011) and 0.05-0.15% iron (paragraph 0013), and these ranges overlap the claimed ranges.  See MPEP § 2144.05.  The alloy also includes ≤0.24% lead (paragraph 0011), 0-0.2% tin (paragraph 0012), 0.0005-0.0009% boron (paragraph 0013), and 0.09-0.12% arsenic (paragraph 0012), etc.
Claim 15: Li teaches that the alloy has 0.55-0.7% aluminum (paragraph 0011), ≤0.24% lead (paragraph 0011), 0.05-0.15% iron (paragraph 0013), and 0-0.2% tin (paragraph 0012), etc., and these ranges overlap the claimed ranges.  See MPEP § 2144.05.
Claim 16: Li teaches that the alloy has 0.55-0.7% aluminum (paragraph 0011), 0.05-0.15% iron (paragraph 0013), and 0-0.2% tin (paragraph 0012), and 0.0005-0.0009% boron (paragraph 0013), etc., and these ranges overlap the claimed ranges or are very close (e.g. the amount of boron is close).  See MPEP § 2144.05.
Claim 17: Li teaches that the alloy may further include 0-0.02% antimony to increase the strength of the alloy (paragraph 0012), which overlaps the claimed range.  See MPEP § 2144.05.
Claims 18-19: Li teaches that the alloy includes ≤0.24% lead (paragraph 0011), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 22: Li teaches that the alloy includes 0.09-0.12% arsenic (paragraph 0012), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 23: Inoue teaches that the copper alloy powder has a particle diameter (i.e. a particle size) of 0.1-15 µm (paragraph 0019), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 24: Li teaches that the alloy includes 0.55-0.7% aluminum (paragraph 0011), ≤0.24% lead (paragraph 0011), 0.05-0.15% iron (paragraph 0013), 0-0.2% tin (paragraph 0012), 0.0005-0.0009% boron (paragraph 0013), and 0.09-0.12% arsenic (paragraph 0012), etc.  The sum of these elements is about 0.6905-1.4109%, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 25: Li teaches that the alloy includes 0.55-0.7% aluminum (paragraph 0011), ≤0.24% lead (paragraph 0011), 0.05-0.15% iron (paragraph 0013), 0-0.2% tin (paragraph 0012), 0.0005-0.0009% boron (paragraph 0013), and 0.09-0.12% arsenic (paragraph 0012), 0-0.01% magnesium (paragraph 0012), 0-0.15% nickel (paragraph 0013), 0-0.005% zirconium (paragraph 0013), and 0-0.01% impurities (paragraph 0016).  No other elements are positively recited.  Based on the above ranges, aluminum is the largest mass fraction after copper and zinc.

Claims 1, 12, 18-21, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 1570164A, previously cited) in view of Li (US PGPub. No. 2015/0368758, previously cited).
Claims 1 and 27: Ma teaches a copper alloy for construction industry that is resistant to rust, is easy to process, has high strength, and is low in cost (Technical matters, 1st paragraph).  Ma teaches generally that the main components are 50-85 wt% Cu and 15-50% Zn (Technical matters, 3rd paragraph).  The Cu-Zn alloy may include 0-1.5% Pb and 0-0.5% Al (Technical matters, 4th paragraph), may include 0-3% Al (Technical matters, 6th paragraph), or may include 0-2.5% Al, 0-3% Mn, and 0-2% Fe (Technical matters, 7th paragraph; regarding “consisting of” recited in claim 27, the possible addition of Mn is noted but includes the 0% and so is obvious to be excluded).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of claimed ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  However, Ma does not teach where the alloy contains boron.
In a related field of endeavor, Li teaches that the addition of 0.0005-0.0009 wt% boron can increase corrosion resistance of a brass alloy (i.e. an alloy containing copper and zinc as disclosed by Li in paragraph 0005) and prevent dezincification (paragraph 0013).  The amount of boron is very close to the claimed range and the courts have held that where claimed ranges are close to ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  Li additionally teaches where the amount of impurities (i.e. contaminants) should be within 0-0.01% (paragraph 0016) (i.e. since the total impurities should be within 0-0.01%, it would have been obvious that the content of an individual contaminant is within 0-0.01%; is also would have been obvious to one of ordinary skill in the art that the one or more contaminants is an element other than the previously mentioned elements of Cu, Al, Pb, Fe, and Zn, and because of being “unavoidable” would be present as claimed), which overlaps the claimed range.  See MPEP § 2144.05.
As both Ma and Li teach an alloy of Cu and Zn, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the copper alloy of Ma by including boron as taught by Li because the boron can increase corrosion resistance and prevent dezincification and for the amount of impurities to be 0-0.01% as this is considered a known limit for impurities in a copper alloy, and one would have had a reasonable expectation of success.  Furthermore, unavoidable impurities are considered to be present as claimed (i.e. the type of elements as claimed) due to these impurities being unavoidable.
Claim 12: Li teaches the amount of impurities (i.e. contaminants) as being limited to 0-0.01% (Li, paragraph 0016) and, as claimed, the impurities are included in an unavoidable residual amount.  Therefore, the alloy outlined above regarding claim 1 is considered to meet the recited limitations of claim 12 because substantially identical unavoidable impurities would be present in an alloy having a substantially identical composition (due to the impurities being unavoidable), absent an objective showing.  See MPEP § 2112.01.
Claims 18-20: Ma teaches an embodiment where the copper alloy contains 0-1.5% Pb and 0-0.5% Al (Technical matters, 4th paragraph) (i.e. the resulting alloy is copper, zinc, Pb, and Al as taught by Ma with boron and impurities as taught by Li), which overlaps the claimed ranges.  See MPEP § 2144.05.
Claims 21: Ma is silent regarding the addition of arsenic, and so the content of arsenic is considered to be substantially about 0%, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 24: Ma teaches an embodiment where the alloy of copper and zinc may include 0-3% Al (Technical matters, 6th paragraph) and Li teaches the addition of 0.0005-0.0009 wt% boron (Li, paragraph 0013) (i.e. the resulting alloy is copper, zinc and Al as taught by Ma with boron and impurities as taught by Li).  The sum of Al and boron is about 0.0005-3.0009%, which overlaps the claimed range.  See MPEP § 2144.05.  Alternatively, Ma teaches an embodiment where the copper alloy contains 0-1.5% Pb and 0-0.5% Al (Technical matters, 4th paragraph) and Li teaches the addition of 0.0005-0.0009 wt% boron (Li, paragraph 0013) (i.e. the resulting alloy is copper, zinc, Pb, and Al as taught by Ma with boron and impurities as taught by Li).  The sum of Al, Pb, and B in this embodiment is about 0.0005-2.0009%, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 25: Ma teaches an embodiment where the alloy of copper and zinc may include 0-3% Al (Technical matters, 6th paragraph) (i.e. the resulting alloy is copper, zinc and Al as taught by Ma with boron and impurities as taught by Li), which renders as obvious to one of ordinary skill in the art that Al is the largest mass fraction in the alloy after Cu and Zn.
Claim 26: Ma teaches an embodiment where the copper alloy contains 0-1.5% Pb and 0-0.5% Al (Technical matters, 4th paragraph) (i.e. the resulting alloy is copper, zinc, Pb, and Al as taught by Ma with boron and impurities as taught by Li), which renders as obvious to one of ordinary skill in the art that Pb may be the largest mass fraction in the alloy after Cu and Zn.
Claims 28-29: Li teaches the amount of impurities (i.e. contaminants) as being limited to 0-0.01% (Li, paragraph 0016) and, as claimed, the impurities are included in an unavoidable residual amount.  Therefore, the alloy outlined above regarding claim 27 is considered to meet the recited limitations of claims 28 and 29 because substantially identical unavoidable impurities would be present in an alloy having a substantially identical composition (due to the impurities being unavoidable), absent an objective showing.  See MPEP § 2112.01.  

Response to Arguments
Applicant's arguments filed 03 March 2022 have been fully considered but they are not persuasive for the following reasons:
Applicant argues, see p. 7, that the combination of Munce and Li would not arrive at the claimed limitation of at least one contaminant included in an unavoidable residual amount, limited individually to a maximum of 0.02% and not being one of the listed elements.  However, as outlined above, Munce teaches a contaminant of Mn (i.e. at least one contaminant that is not one of the elements recited in claim 1), and Li teaches that the total of contaminants should be less than 0.01% (which renders as obvious that any individual contaminant would be less than 0.01%).  That is, Munce teaches at least one type of contaminant present in a copper alloy but does not teach the exact amount while Li teaches an amount but not what types.  These teachings are considered to be complementary as both references are directed to similar copper alloys.  Applicant argues, see p. 8, that even if one were to consider the combination of Munce and Li, one would not have been directed to consider what elements are contaminants and then modify the alloy of Munce to limit the contaminants to a certain amount.  However, these arguments are purely argument (i.e. without objective evidence) and are insufficient to rebut the prima facie case of obviousness set forth in the Final Office Action mailed 03 December 2021 and outlined above.  See MPEP § 2145(I).  Applicant additionally argues, see p. 7-8, that Munce teaches addition of phosphorus.  However, the open language of claim 1 (i.e. “comprising”) does not preclude that other elements may be present.  See MPEP § 2111.03.
Applicant argues, see p. 8-9, regarding the combination of Inoue and Li, that one would not have been motivated to specifically consider controlling the amount of unavoidable claimed contaminants.  However, as outlined above, Li teaches that contaminants should be limited to 0-0.01%.  Regarding the type of contaminants (i.e. an element other than Cu, Al, Pb, Fe, Sn, B, As, and Zn), the claimed type of contaminant is considered to be present due the alloy having a substantially identical composition and the contaminant being unavoidable.  See MPEP § 2112.01.  Regarding the contaminant being one of the claimed elements (i.e. Mn, Bi, Cr, S, Mg, or Sb), Li teaches the presence of 0-0.02% Sb, 0-0.01% Mg, etc. (paragraph 0012), which are claimed elements included in an amount that overlaps the claimed range for the amount of an individual impurity.  Applicant has not provided objective evidence of a patentable distinction between a substantially identical amount of substantially identical elements being intentionally added as opposed to being residual and unavoidable in order to rebut the prima facie case of obviousness previously set forth in the Final Office Action mailed 03 December 2021 and outlined above.
Applicant argues, see p. 9, regarding the combination of Ma and Li, that one would not have been motivated to specifically consider controlling the amount of unavoidable claimed contaminants.  However, as outlined above, Li teaches that contaminants should be limited to 0-0.01%.  Regarding the type of contaminants (i.e. an element other than Cu, Al, Pb, Fe, Sn, B, As, and Zn), the claimed type of contaminant is considered to be present due the alloy having a substantially identical composition and the contaminant being unavoidable.  See MPEP § 2112.01.  Regarding the contaminant being one of the claimed elements (i.e. Mn, Bi, Cr, S, Mg, or Sb), Li teaches the presence of 0-0.02% Sb, 0-0.01% Mg, etc. (paragraph 0012), which are claimed elements included in an amount that overlaps the claimed range for the amount of an individual impurity.  Applicant has not provided objective evidence of a patentable distinction between a substantially identical amount of substantially identical elements being intentionally added as opposed to being residual and unavoidable in order to rebut the prima facie case of obviousness previously set forth in the Final Office Action mailed 03 December 2021 and outlined above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784